Citation Nr: 0105806	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an earlier effective date for the 
assignment of a 70 percent rating for the service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an earlier effective date for the 
assignment of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to October 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the RO.  

In a February 1997 decision, the RO granted the veteran 
service connection and assigned a 30 percent rating for PTSD.  

By way of a May 1999 RO rating decision, the veteran was 
granted a temporary total rating on January 4, 1999 through 
the end of February 1999 pursuant to 38 C.F.R. § 4.29.  

By way of a September 1999 rating decision, the RO assigned 
an increased rating of 70 percent for PTSD and TDIU, 
effective on March 1, 1999.  



FINDINGS OF FACT

1.  The earliest date that it was factually ascertainable 
that an increase in PTSD had occurred, resulting in 
occupational and social impairment with deficiencies in most 
areas, due to symptoms such as difficulty in adapting to 
stressful circumstances including work or a worklike setting, 
was on May 1, 1998.  

2.  The earliest date that it was factually ascertainable 
that the veteran had been rendered unemployable due to 
service-connected disability was on May 1, 1998.  



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of May 1, 
1998, for the assignment of a 70 percent rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 5107, 5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(o) (2000).  

2.  The criteria for an earlier effective date of May 1, 
1998, for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination is based solely on the effective date 
provisions of the laws and regulations, provisions unchanged 
by the new law, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on the current appeal.  


Factual Background

A VA general examination performed in May 1998 to address 
non-psychiatric symptoms indicated that the veteran was 
diagnosed with PTSD and had been in individual and group 
therapies.  The diagnosis included that of PTSD, by history.  

In November 1998, the veteran was notified that her claim for 
increase had been denied and that the veteran's PTSD was not 
shown to be severe enough to allow for an increased 
evaluation.  

VA records show that the veteran was hospitalized in January 
and February 1999 for symptoms of her PTSD.  The discharge 
summary, transcribed on February 12, 1999, indicated that the 
veteran was totally disabled.  

In August 1999, the RO received additional information from 
the veteran and her representative supporting the veteran's 
claim an increased rating for PTSD and a  TDIU.  At this time 
the veteran and her representative submitted a May 1999 
private insurance disability claim form on which a private 
physician indicated that the veteran has been unable to work 
since May 1998 as a result of PTSD symptoms.  Also submitted 
at this time were VA outpatient treatment records dated from 
August 1998 through July 1999, a May 1999 statement from the 
veteran's ex-husband, and a July 1997 Army Reserve physical 
profile report that noted severe PTSD.  

Additionally, in support of the claim for increase, the 
veteran submitted a July 1999 statement from her employer 
that indicated she had to terminate the veteran's  employment 
on May 1, 1998 due to PTSD symptoms.  Furthermore, the 
veteran submitted a July 1999 statement from the private 
physician who treated her since April 1995 that indicated 
that the veteran was not able to hold her job due to PTSD 
symptoms.  

In a September 1999 decision, the RO assigned a TDIU and an 
increased rating of 70 percent for her service-connected 
PTSD.  The effective date assigned for both was on March 1, 
1999.

In the October 1999 statement that constituted a Notice of 
Disagreement (NOD), the veteran asserted that she had been 
unable to work since May 1998 and that the effective date for 
her increased rating and her TDIU should be brought back to 
this date.  

In a November 1999 letter, the veteran's private physician 
indicated that she had begun having employment problems due 
to her PTSD in 1995.  She reported that the veteran continued 
to experience occupational problems of increasing severity 
over the next two and one-half years.  The physician noted 
the veteran's PTSD symptoms caused her to miss increasingly 
more work and led to escalating difficulties with coworkers 
and superiors due to problems handling anger, irritability, 
and difficulties with authority.  The veteran frequently had 
difficulties finishing tasks and lost her focus due to 
extreme difficulties with memory and concentration.  She 
often could not leave her house to go to work due to the 
overwhelming anxiety and depressive feelings she experienced.  

The physician concluded by stating that the veteran had last 
worked full-time in May 1998, when her symptoms progressed to 
the magnitude that they precluded her from any type of full-
time employment.  

With her December 1999 VA Form 9, the veteran submitted 
copies of records previously submitted.  In addition, she 
submitted copies of three letters from the Department of the 
Army, dated from January to April 1998.  These letters show 
that the veteran was separated from the Army Reserves due to 
disability from PTSD and patellofemoral syndrome.  


Analysis

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Board finds in this case that it is factually 
ascertainable that the veteran's PTSD had increased in 
severity to the point where it was severely disabling and had 
rendered her unemployable on May 1, 1998.  This conclusion is 
supported by two statements from a private physician who has 
treated her since 1995 and a document from the veteran's 
former employer, who terminated the veteran's employment on 
May 1, 1998.  While the general VA examination performed in 
May 1998 did not indicate an increase in the severity of the 
veteran's PTSD, the Board has noted that this examination was 
not performed for purposes of evaluating the veteran's 
psychiatric problems.  

Accordingly, an earlier effective date of May 1, 1998 for the 
assignment of an increased rating to 70 percent for the 
service-connected PTSD and a TDIU is warranted.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



ORDER

An earlier effective date of May 1, 1998 for the assignment 
of the 70 percent rating for the veteran's service-connected 
PTSD is granted.  

An earlier effective date of May 1, 1998 for the assignment 
of the TDIU due to symptoms of the veteran's service-
connected PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

